Citation Nr: 1018664	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1955 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, that denied the above claim.


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing 
loss, rated as 70 percent disabling, and for tinnitus, rated 
as 10 percent disabling.  The combined disability rating is 
70 percent.

2.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1-4.14, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant.

By letters dated in October 2005 and June 2006 the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letter dated in 
June 2006.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).  In this case, the Veteran was provided pertinent 
information in the above mentioned letters and other 
correspondence provided by the RO.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  The Veteran has been medically evaluated.  
In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA. 

TDIU

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the Veteran has been granted a 70 percent 
disability rating for bilateral hearing loss, and a 10 
percent disability rating for tinnitus, for a combined 
disability rating of 70 percent.  The Veteran has no other 
service-connected disabilities.  As the Veteran has a single 
disability rated at 70 percent, he meets the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background, such that a TDIU 
rating may be assigned.

A VA audio examination report dated in November 2005 shows 
that the Veteran was diagnosed with mild to severe high 
frequency sensorineural hearing loss of the right ear; mild 
to profound high frequency sensorineural hearing loss of the 
left ear; and tinnitus.  While the examiner did not opine as 
to the Veteran's employability, it was indicated that he had 
worked at a power plant system for 23 years.

The record in this regard reflects that the Veteran had not 
been employed since February 1989.  A letter from W. M. C., 
the general manager at the Veteran's former place of 
employment, dated in March 2006, shows that the Veteran had 
been employed from June 1966 to February 1989 as a customer 
service and field engineer responsible for specifying the 
location of new poles and lines needed to set up new accounts 
for a power company.  The general manager indicated that the 
Veteran had never been injured while on the job, but that his 
hearing problem could easily have led to a serious accident 
on many occasions.  It was also suggested that the impaired 
hearing had been stressful to the Veteran, and that this 
might well have influenced his decision to retire at a 
relatively young age.  The general manager concluded that 
while the Veteran had completed the necessary years of 
service to reach retirement, his otherwise good health and 
his excellent employment history would have readily 
encouraged several more years of active employment.

In various correspondence to the Board, the Veteran has 
asserted that he retired from his job when eligible because 
of the potential hazards created by his bilateral hearing 
loss disability in a power company environment.

After a thorough review of the record, the Board finds that 
the competent medical evidence of record does not demonstrate 
that functional limitations imposed by the Veteran's service-
connected disabilities preclude his performance of 
substantially gainful employment.  The evidence of record 
shows that the Veteran was capable of engaging in 
substantially gainful employment for over 23 years before his 
retirement.  While the Board sympathizes with the Veteran's 
concern about continuing his employment with the power 
company given the asserted hazards created by his bilateral 
hearing loss disability.  However, there is no indication 
that the Veteran cannot engage in any other substantially 
gainful employment in a less hazardous environment.  There is 
no competent evidence of record showing that he is unable to 
maintain any form of substantially gainful employment due to 
the severity of his service-connected disabilities.

The Board acknowledges that the Veteran has difficulty with 
his service-connected bilateral hearing loss and tinnitus 
disabilities, but these factors are reflected in the current 
70 percent combined disability rating.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  While his service-connected 
disabilities may cause some economic inadaptability, this 
also is taken into account in the assigned disability 
ratings.  In this case, there is no showing of total 
individual unemployability based solely on his service-
connected disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
Veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed since 1989, the preponderance of the 
evidence is against finding that his service-connected 
disabilities have resulted in unemployability.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined 70 percent disability rating, the preponderance of 
the evidence is against his claim.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.   


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


